WOODSON, J.
This case is the same in all respects with case entitled State of Missouri ex rel. Julius E. Greffet and Rosalie Greffet v. George H. Williams et al., just decided, with the exception that the relators are different, and a different tract of land is sought to be condemned.
The two cases were argued and submitted together. In that case after a very careful consideration of the questions involved, we decided the case in behalf of respondents, quashed the preliminary writ of prohibition, theretofore issued, denied the permanent writ, and dismissed the petition filed therein. The opinion in that case is controlling in this, and both will be handed down at the same time.
We, therefore, quash the preliminary writ of prohibition heretofore issued, deny the permanent writ, and dismiss the petition filed herein.
All concur, except Gantt, J., who dissents.